Citation Nr: 1334921	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The appellant was a member of the Marine Corps Reserves from June 1985 to March 1987, with periods of active duty for training (ACDUTRA) from June 18, 1985 to October 25, 1985, and from June 21, 1986 to July 4, 1986. He also has periods of inactive duty for training (INACDUTRA). While the character of discharge pertaining to the appellant's initial period of ACDUTRA was honorable, he was ultimately discharged from reserve service on March 13, 1987 under other than honorable conditions due to nonparticipation. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Thereafter, the Veteran's file was transferred to the RO in Atlanta, Georgia. 

In an August 2012 Decision, the Board denied service connection for a low back disorder. Therefore, that issue is no longer in appellate status and is not before the Board. In the same document, the Board remanded the Veteran's claim for service connection for a skin disorder to the Appeals Management Center (AMC) for development. The AMC subsequently recertified the claim to the Board.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claims. The electronic claims file contains no additional evidence or documents relevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board remanded the issue of an increased rating for a skin disorder to the AMC for further development. The AMC did not comply with the Board's August 2012 Remand instructions regarding the procurement of additional treatment records. In the Remand, the Board noted that the Veteran had reported that he sought treatment for a skin condition of his bilateral feet began while stationed at Paris Island, Camp Pendleton, and Camp Lejeune. He also indicated that he received treatment at his reserve unit's medical station in Albany, Georgia. He asserts that he was diagnosed as having foot fungus on numerous occasions during service which was treated unsuccessfully with an unknown prescription cream. He stated that he was prescribed the same cream for a skin condition of his bilateral feet shortly after separation from service, as well as medication when the skin condition on his bilateral feet began to spread to other parts of his body. In the remand instructions, the Board requested that the AMC request any sick logs or records of clinical treatment received for a skin condition or fungus of the bilateral feet from any appropriate military records depositories. The record contains no indication that the AMC attempted to comply with this request. Therefore, a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Request any sick logs or records of clinical treatment received for a skin condition or fungus of the bilateral feet from any appropriate military records depositories. 
38 C.F.R. § 3.159(c) (2012)(requiring efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile). All records/responses received must be associated with the claims folder.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


